Title: To George Washington from Louis XVI, 28 May 1791
From: Louis XVI (of France)
To: Washington, George



Tres chers grands amis et alliés
[Paris, 28 May 1791]

nous avons choisi le sieur de Ternant Colonel Commandant du Régiment royal Liegiois pour aller résider auprès de vous en qualité de notre Ministre Plenipotentiaire. Il est parfaitement instruit des sentiments et des principes qui font la baze de nos liaisons avec vous, et nous ne doutons pas qu’il ne nous donne une nouvelle preuve de son zêle pour tout ce qui peut intéresser notre service, en se conduisant de la maniere la plus propre à vous convaincre du desir que nous avons de les perpetuer et de les resserrer de plus en plus. Nous vous prions d’ajouter une foi entiére à tout ce qu’il vous dira de notre part. Il ne peut trop vous assurer, et vous ne sauriez etre trop persuadés de l’affection

constante et de l’amitié sincére que nous portons aux Etats unis en général et à chacun d’Eux en particulier. Sur ce nous prions Dieu qu’il vous ait Tres chers grands amis et Alliés en sa sainte et digne garde. Ecrit à Paris le 28 mai 1791. Votre bon Ami et Allié

Louis Montmorin

